Citation Nr: 0604074	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  03-12 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to a service-connected right ankle 
disability.

2.  Entitlement to service connection for a left hip 
disability secondary to a service-connected right ankle 
disability.

3.  Entitlement to an increased rating for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from March and December 2002 rating decisions of the 
Department of Veterans Affairs Regional Office (RO) in 
Memphis, Tennessee, that denied an increased rating for a 
right ankle disability, and denied service connection for 
left knee and hip disabilities secondary to the service-
connected right ankle disability.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claims has been obtained.

2.  The veteran's left knee disability is due to or the 
result of his service-connected right ankle disability.

3.  The veteran's left hip disability is not due to or the 
result of his service-connected right ankle disability.

4.  The veteran's right ankle disability is manifested by 
arthritis, limitation of motion, pain, and foot drop, and 
approximates no more than loss of use of the foot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability secondary to a service-connected right ankle 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310(a) (2005).

2.  The criteria for service connection for a left hip 
disability secondary to a service-connected right ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310(a) 
(2005).

3.  The criteria for an increased rating in excess of 40 
percent for a right ankle disability with foot drop, are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5167, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran contends that he is entitled to service 
connection for left knee and hip disabilities secondary to 
his service-connected right ankle disability.  The Board will 
address these claims in turn.

A.  Left Knee Disability

In this case, the veteran has a current diagnosis of 
degenerative arthritis of the left knee.  Available service 
medical records demonstrate that the veteran had an in-
service history of left knee problems that occasionally 
flared up.  Because the veteran has filed a claim for 
secondary service connection, in order to be entitled to 
service connection for a left knee disability, his knee 
disability must be proximately due to or the result of a 
service-connected disability.

The veteran has been service-connected for a right ankle 
disability since September 6, 1977.  The veteran claims that 
his left knee disability is related to or aggravated by his 
right ankle disability.

Post-service medical evidence of record shows that the 
veteran complained of left knee pain and was diagnosed with 
arthritis as early as August 1977, when he was noted by 
private physician Harry Friedman, M.D., to have reported a 
sensation as if "bones were rubbing" in the left knee.  The 
veteran continued to receive periodic VA and private 
treatment for his left knee from August 1977 through March 
2005.  The Board notes that the veteran was diagnosed with 
primary lateral sclerosis in February 1972.  This condition 
has affected his gait, and has worsened over the years.

The first evidence of any relationship between his left knee 
disability and his service-connected right ankle disability 
is dated in March 1987.  At that time, the veteran sought VA 
treatment, complaining of swelling and pain in his left knee, 
and feeling as though the knee was slipping.  The veteran was 
noted to have an abnormal gait, in that he dragged his right 
leg.  He reported having increasing trouble with his left 
knee over the last month and a half, without specific trauma.  
Physical examination revealed minimal effusion and some 
crepitance and laxity.  Range of motion was full.  The 
impression was degenerative joint disease of the left knee, 
probably aggravated by the right ankle disability.  A 
connection between his left knee pain and the right ankle 
disability was again made in a June 1987 VA record of 
treatment.  At that time, the veteran complained of left knee 
swelling and pain, in addition to right ankle discomfort.  On 
physical examination, there was no effusion or tenderness, 
and range of motion was full.  X-ray examination of the knee 
revealed minimal degenerative joint disease.  The assessment 
was degenerative joint disease of the left knee, secondary to 
the right ankle disability.

In October 2002, the veteran was afforded a VA examination in 
conjunction with his claim for secondary service connection.  
At the time of the examination, the veteran was noted to limp 
on the left because of left knee pain.  He complained of pain 
and swelling in the left knee, with painful weightbearing.  
X-ray examination revealed moderately severe osteoarthritis 
of the left knee.  The impression was degenerative arthritis 
of the left knee.  In addressing whether the left knee 
disability was related to the right ankle disability, the 
examiner stated that it was a possibility, but was somewhat 
speculative in nature, and to say that it was as likely as 
not related to the traumatic arthritis of the right ankle 
would require one to resort to some degree of conjecture and 
speculation.  The examiner noted that the veteran had various 
neurological problems and that it would be difficult to say 
that the degenerative arthritis in the left knee was 
secondary to the right ankle disability.

After a review of the evidence, the Board finds that the 
veteran's left knee disability was as likely as not caused by 
or aggravated by his service-connected right ankle 
disability.  The Board notes that while the October 2002 VA 
examiner stated that he conducted a review of the veteran's 
records, he only cited records dating back to December 1995, 
and did not address the March and June 1987 findings that the 
left knee condition was caused or aggravated by the right 
ankle disability.  At the time of the 1987 findings of a 
causal relationship, the manifestations of the veteran's 
primary lateral sclerosis were less advanced than they were 
at the time of the October 2002 examination.  For this 
reason, the Board finds the 1987 findings of a causal 
relationship more probative than the 2002 opinion which 
suggested that such a relationship would be speculative.  

At the very least, the Board finds that the evidence is in 
equipoise.  Resolving the benefit of the doubt in the favor 
of the veteran, the Board finds that a left knee disability 
was caused or aggravated by the service-connected right ankle 
disability.  Therefore, service connection for a left knee 
disability on a secondary basis is granted.

B.  Left Hip Disability

In this case, the veteran has a current diagnosis of minimal 
degenerative changes of the left hip.  The veteran's service 
medical records are negative for any complaints of or 
diagnosis of this condition.  

Post-service medical records show that the veteran first 
complained of left hip pain in January 1989.  At that time, 
the veteran sought orthopedic treatment for his left hip from 
VA.  He complained of pain in the left leg causing imbalance, 
and reported that he had fallen several times.  The treating 
physician opined that he may have injured his left hip during 
such a fall.  The veteran continued to periodically complain 
of left hip pain over the years.  At no time did any treating 
provider opine as to a relationship between the left hip pain 
and the right ankle disability.

The veteran underwent VA examination in October 2002.  At the 
time of examination, the veteran complained of left hip pain 
that was quite severe at times, and worse with weightbearing.  
Physical examination revealed pain on motion.  X-ray 
examination revealed minimal degenerative changes.  In 
addressing whether the degenerative changes were related to 
the service-connected right ankle disability, the examiner 
stated that it was possible, but was somewhat speculative in 
nature, and to say that it was as likely as not related to 
the traumatic arthritis of the right ankle would require one 
to resort to some degree of conjecture and speculation.  The 
examiner noted that the veteran had various neurological 
problems and that it would be difficult to say that the 
degenerative arthritis in the left hip was secondary to the 
right ankle disability.

After a review of the evidence, the Board finds that the 
veteran's left hip disability was not caused by or aggravated 
by his service-connected right ankle disability.  The Board 
finds the October 2002 opinion stating that it was possible 
that the veteran's left hip disability was related to the 
right ankle disability to be too speculative to warrant 
service connection on a secondary basis.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of a claimed disorder 
or an such relationship).  Accordingly, service connection 
for a left hip disability secondary to the service-connected 
right ankle disability is not warranted.

The Board has considered the veteran's statements that his 
right ankle disability has caused or aggravated his left hip 
condition.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  While the veteran 
can describe symptoms (including worsening of symptoms) that 
he experiences, he lacks the medical competence to relate 
those symptoms to a service-connected disability.  

As the preponderance of the evidence is against the claim for 
secondary service connection for the hip disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the 


body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2005) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2005).  For VA 
purposes, normal dorsiflexion and plantar flexion of the 
ankle is from 0 to 20 degrees, and from 0 to 45 degrees, 
respectively.  38 C.F.R. § 4.71a, Plate II (2005).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or 


more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation 
of motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

The veteran's right ankle disability has been rated 40 
percent disabling for traumatic arthritis, with neuropathy 
and loss of use of foot, since April 1999; he seeks an 
increased rating.  The Board therefore turns to the 
appropriate criteria.

The veteran's ankle disability has been rated 40 percent 
disabling under DC 5167 (loss of use of foot).  The RO's 
assignment of a rating under this diagnostic code represents 
an effort to select a diagnostic code which is most 
consistent with the manifestations resulting from the 
veteran's service-connected disability, and which is most 
favorable to the veteran.  Forty percent is the maximum 
schedular rating for this diagnostic code.  Accordingly, DC 
5167 cannot serve as a basis for an increased rating in this 
particular case.

Other applicable diagnostic codes include DCs 5270 (ankylosis 
of the ankle) and 5262 (impairment of the tibia and fibula).  
However, the maximum schedular rating under both of these 
codes is 40 percent.  Accordingly, DCs 5270 and 5262 cannot 
serve as a basis for an increased rating in this particular 
case.

Other potentially applicable diagnostic codes include DCs 
5010 (traumatic arthritis), 5271 (limitation of motion of the 
ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 
5273 (malunion of the os calcis or astralgus), and 5274 
(astralgalectomy).  However, none of these diagnostic codes 
provides for a rating in excess of 20 percent.  Accordingly, 
DCs 5010, 5271, 5272, 5273, and 5274 cannot serve as a basis 
for an increased rating in this case.

The Board notes that where a disability has been rated at the 
maximum level provided by the diagnostic code under which it 
is rated, the considerations of DeLuca do not apply.  
VAOPGCPREC 36-97, citing Johnston v. Brown, 10 Vet. 


App. 80 (1997) (remand for consideration of functional loss 
of range of motion of a wrist due to pain inappropriate where 
rating currently assigned for limitation of motion was 
maximum available under the applied diagnostic code).

Finally, the Board notes that the "amputation rule" 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
that elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation under DC 
5167.  38 C.F.R. § 4.68 (2005).

In this case, the veteran has been assigned the highest 
possible schedular evaluation under DC 5167.  No other 
applicable rating criteria for an ankle disability provides 
for a rating in excess of 40 percent.  Thus, there is no 
basis for assigning a schedular evaluation in excess of 40 
percent.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  The evidence does not reflect that the 
veteran's right ankle disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
In so stating, it is noted that the veteran was recommended 
as an appropriate candidate for vocational rehabilitation in 
November 2004.  The veteran has also been awarded special 
monthly compensation based upon loss of use of his right 
foot.  Based on the foregoing, the Board finds that referral 
for consideration of an extra-schedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence 


is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005).  The notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2001, May 
2002, September 2002, June 2003, February 2004, and April 
2005; rating decisions in March and December 2002; a 
statement of the case in March 2003; and a supplemental 
statement of the case in March 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination that is adequate for the 
purposes of the claims before the Board.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

ORDER

Service connection for a left knee disability secondary to a 
service-connected right ankle disability is granted.

Service connection for a left hip disability secondary to a 
service-connected right ankle disability is denied.

An increased rating for a right ankle disability is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


